In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered January 15, 2004, which denied his objections to an order of the same court (Rodriguez, S.M.), entered September 25, 2003, which, after a hearing, inter alia, directed him to pay child support in the amount of $1,200 per month retroactive to June 11, 2002.
*603Ordered that the order is affirmed, with costs.
The Family Court properly refused to disturb the Support Magistrate’s order directing the father to pay $1,200 per month in child support retroactive to June 11, 2002. The Family Court determined, and the record demonstrates, that the father’s financial circumstances were self-created due to his arrest and resulting termination of employment (see Matter of Knights v Knights, 71 NY2d 865, 867 [1988]; Stempler v Stempler, 200 AD2d 733 [1994]). He failed to proffer any evidence that he had made substantial efforts to gain employment since his employment was terminated (see Matter of Nappi v Nappi, 8 AD3d 388, 389 [2004]), and there were serious questions as to his credibility (see Matter of Musumeci v Musumeci, 295 AD2d 516 [2002]). Thus, the Family Court’s denial of the father’s objections was proper. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.